OPINION — AG — LAW ENFORCEMENT OFFICIALS HAVE THE RIGHT AND THE DUTY TO SEIZE ALL ALCOHOLIC BEVERAGES IN THE POSSESSION OR UNDER THE CONTROL OF A PERSON WHO, WITHIN THE STATUTORILY PRESCRIBED TIME, HAS VIOLATED 37 Ohio St. 1961 538 [37-538](C), 37 Ohio St. 1961 538 [37-538](H), REGARDLESS OF THE FACT THAT THE CONTAINERS OF SUCH ALCOHOLIC BEVERAGES BEAR NAME OR MARKINGS INDICTING THAT THEIR OWNERSHIP IS IN SOMEONE OTHER THAN THE VIOLATOR. FURTHER, IT IS THE OPINION OF THE AG THAT THE OWNER OF LIQUOR THUS SEIZED MAY MAKE DUE APPLICATION TO THE PROPER COURT FOR ITS RETURN. CITE: 37 Ohio St. 1961 539 [37-539], 37 Ohio St. 1961 568 [37-568] (BURCK BAILEY)